Citation Nr: 0307822	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
vascular disease, and residuals of peripheral vascular 
disease (recurrent transient ischemic attacks, and 
cerebral vascular accidents with visual impairment and 
loss of sex drive), as secondary to service-connected 
nicotine dependence. 

2.  Determination of initial rating assignment for 
service-connected nicotine dependence, rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1958 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2000 and July 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The September 
2000 rating decision denied service connection for nicotine 
dependence and peripheral vascular disease and residuals 
thereof (recurrent transient ischemic attacks, and cerebral 
vascular accidents with residuals of visual impairment and 
loss of sex drive).  The veteran entered notice of 
disagreement with this decision in March 2001; in July 2001, 
the RO issued a statement of the case on the issue of 
entitlement to service connection for peripheral vascular 
disease and residuals therefrom; and the veteran entered a 
substantive appeal, in the form of a letter from his 
representative, which was received in August 2001.  The July 
2001 rating decision granted service connection for nicotine 
dependence and initially assigned a noncompensable disability 
rating.  The veteran entered notice of disagreement with this 
decision in August 2001; in March 2002, the RO issued a 
statement of the case on the initial rating issue; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in May 2002.  

The May 2002 VA Form 9 lists as an issue entitlement to 
special monthly compensation based on the loss of a creative 
organ.  This issue, however, has not been adjudicated, 
developed or certified for appellate review.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
special monthly compensation based on the loss of a creative 
organ is referred to the RO for appropriate consideration.

The May 2002 VA Form 9 also lists as an issue "CUE."  As 
there are no prior final rating decisions of record, a claim 
of CUE is not possible, as any allegations of error would 
pertain to a rating decision currently on appeal.  Further, 
the VA Form 9 does not identify any rating decision in which 
CUE might be alleged.  Claims for revision or reversal on the 
basis of CUE must be raised with specificity; a CUE claim 
must specifically identify the rating decision in which the 
factual or legal error is alleged, what the factual or legal 
error is alleged to be, and how the outcome of that decision 
would have been different but for the CUE.  As such, a claim 
for CUE is not currently on appeal before the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination and medical opinions in order to assist in 
substantiating the claims for VA compensation benefits.

2.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities; the RO 
received the appellant's claim of entitlement to service 
connection for peripheral vascular disease, and residuals of 
peripheral vascular disease (recurrent transient ischemic 
attacks and cerebral vascular accidents), in February 2000.

3.  There is no legal basis to establish entitlement to 
service connection for peripheral vascular disease, or 
residuals of peripheral vascular disease (recurrent transient 
ischemic attacks, and cerebral vascular accidents with visual 
impairment and loss of sex drive), as secondary to nicotine 
dependence.  

 4.  For the entire period of claim, the veteran's service-
connected nicotine dependence manifested in a diagnosed 
psychiatric disorder with symptoms that do not interfere with 
occupational and social functioning, and do not require 
continuous medication.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
peripheral vascular disease and residuals, including 
recurrent transient ischemic attacks and cerebral vascular 
accidents, with residuals of visual impairment and loss of 
sex drive, as secondary to service-connected nicotine 
dependence, lacks entitlement under the law.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.310, 3.307, 3.309 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  The criteria for an initial compensable rating for 
nicotine dependence have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1103, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 
4.130, Diagnostic Code 9499-9410 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions and statements of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for peripheral vascular disease 
with claimed residual disabilities, and for a compensable 
initial rating for nicotine dependence.  In a December 2002 
letter, the Board advised the veteran of the rating criteria 
for a higher initial rating for nicotine dependence, and 
advised of the requirements to establish service connection 
for peripheral vascular disease and residuals; this advice 
included notice of legislation enacted in 1998 that affects 
the service connection claim.  The Board's December 2002 
letter also advised the veteran of the Veterans Claims 
Assistance Act of 2000; that VA would make reasonable efforts 
to obtain medical records, employment records, and records 
from government agencies that the veteran identifies; the 
veteran needed to tell VA what information it wanted VA to 
obtain, and needed to complete a release form for any records 
he identified; the veteran needed to obtain and submit lay 
statements regarding in-service injury and symptomatology, 
post-service symptomatology, and symptoms indicated for a 
compensable rating for nicotine dependence; and the veteran 
should send copies of any relevant evidence he had in his 
possession.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  The veteran was 
afforded a VA compensation examination in March 2001, with an 
addendum and additional medical opinions in March 2002.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Service Connection for Peripheral Vascular Disease and 
Residuals

The veteran contends that his currently diagnosed peripheral 
vascular disease, with recurrent transient ischemic attacks, 
and cerebral vascular accidents with residuals of visual 
impairment and loss of sex drive, are secondary to his 
service-connected nicotine dependence.  Service connection 
has been established for nicotine dependence.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
When certain chronic diseases, such as cardiovascular 
disease, become manifest to a degree of 10 percent within one 
year of the veteran's discharge from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) evidence of in-service incurrence of 
a disease or injury (or in secondary service connection 
claims evidence of a service-connected disability); and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury (or the service-connected disability) and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

With regard to the secondary service connection theory of the 
veteran's appeal, the Board notes that the United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco.  Traditionally, applicable law and regulations have 
allowed service connection to be established for claimed 
nicotine-related diseases and disorders; however, the law has 
been changed to effectively prohibit service connection of 
death or disability on the basis that such resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's period of active service.  See 38 U.S.C. § 
1103.  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.  This law is applicable to all 
claims filed after June 9, 1998.  See Pub. L. No. 105-206, 
112 Stat. 865 (July 22, 1998); 38 C.F.R. § 3.300.  Neither 38 
U.S.C.A. § 1103 nor 38 C.F.R. § 3.300 precludes service 
connection for disability or death on some basis other than 
the veteran's use of tobacco products during service or on 
the basis that the disability became manifest or death 
occurred during service.  Further, neither the statute nor 
regulation precludes the establishment of service connection 
for disability that became manifest to the requisite degree 
during an applicable presumptive period under 38 U.S.C.A. 
§§ 1112 or 1116 (West 2002) or 38 C.F.R. §§ 3.307, 3.309, 
3.313 or 3.316 (2002).

Under the provisions of 38 C.F.R. § 3.300(c), for claims for 
secondary service connection received by VA after June 9, 
1998 a disability that is proximately due to or the result of 
an injury or disease previously service connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service connected under 
38 C.F.R. § 3.310(a). 

The veteran's claims for service connection for peripheral 
vascular disease, with recurrent transient ischemic attacks 
and cerebral vascular accidents, with residuals of visual 
impairment and loss of sex drive, as secondary to nicotine 
dependence incurred during service, must be denied as a 
matter of law.  Since the legal premise of the veteran's 
claim is entitlement to service connection based upon 
disability proximately due to nicotine dependence, there is 
no basis to establish secondary service connection.  See 
Sabonis, 6 Vet. App. at 429-30 (in cases where the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  The controlling regulatory 
provision, 
38 C.F.R. § 3.300(c), expressly provides that claims for 
secondary service connection received by VA after June 9, 
1998 for a disability that is proximately due to or the 
result of an injury or disease previously service connected 
on the basis that it is attributable to the veteran's use of 
tobacco products during service will not be service connected 
under 38 C.F.R. § 3.310(a).  This is consistent with the 
broad statutory outline of 38 U.S.C.A. § 1103, which clearly 
evidences an intent to foreclose the award of VA monetary 
benefits based on tobacco use.  38 U.S.C.A. 
§ 1103.  As noted above, this law applies to claims filed 
after June 9, 1998, so includes the appellant's service 
connection claim, which was received by the RO in February 
2000.  38 U.S.C.A. § 1103.  In light of this change in the 
law, there is no legal basis for the benefits sought on 
appeal, as Congress has enacted a clear prohibition against 
granting service connection for disability due to use of 
tobacco products in service. 

The RO has granted service connection for the veteran's 
nicotine dependence on the basis that nicotine dependence is 
directly related to the veteran's smoking in military 
service, even though the veteran filed his claim for service 
connection in February 2000, subsequent to the June 9, 1998 
effective date of 38 U.S.C. § 1103 as part of the Internal 
Revenue Service Restructuring and Reform Act, and the 
implementing regulation at 38 C.F.R. § 3.300.  The Board will 
not revisit that decision.  

The Board is denying the veteran's claims of entitlement to 
service connection for peripheral vascular disease, with 
recurrent transient ischemic attacks, and cerebral vascular 
accidents with residuals of visual impairment and loss of sex 
drive, claimed as secondary to the service-connected nicotine 
dependence, because such a grant would be in direct conflict 
with 38 C.F.R. § 3.300(c), which, as outlined earlier, 
specifically prohibits service connection under 38 C.F.R. § 
3.310(a) for disability proximately due to or the result of a 
disease (in this case nicotine dependence) that was service 
connected on that basis that it is attributable to the 
veteran's use of tobacco products during service.  By its 
terms, 38 C.F.R. § 3.300(c) applies to claims for secondary 
service connection received by VA after June 9, 1998, and, 
therefore, is controlling as to the veteran's theory of 
secondary service connection.  To the extent that the veteran 
may contend that service connection for peripheral vascular 
disease, with recurrent transient ischemic attacks, and 
cerebral vascular accidents with residuals of visual 
impairment and loss of sex drive, may be directly service 
connected due to tobacco use in service, his claim is denied 
under the provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. § 
3.300. 

III.  Initial Rating for Nicotine Dependence

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2002).  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability rating.  38 C.F.R. § 4.1.  Where, as 
in the instant case, the rating at issue was assigned with a 
grant of service connection, such rating must address all 
evidence relevant to the nature and severity of disability 
from the effective date of service connection.  Accordingly, 
the evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under Diagnostic Code 9410, an unspecified neurosis is to be 
rated in accordance with the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 
zero percent rating is warranted where the disorder is 
manifested by a mental condition that has been formally 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.130. 

In a July 2001 rating decision, the RO granted service 
connection for nicotine dependence and assigned an initial 
noncompensable rating by analogy to an anxiety disorder, 
under 38 C.F.R. § 4.130, Diagnostic Code 9410.  In an August 
2001 letter that served as a notice of disagreement, the 
veteran, through his attorney, indicated only that he wanted 
an "increased evaluation" for this disability. 

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence, the Board finds 
that, for the entire period of claim, the veteran's service-
connected nicotine dependence manifested in a diagnosed 
psychiatric disorder with symptoms that do not interfere with 
occupational and social functioning, and do not require 
continuous medication.  For example, the March 2001 VA mental 
disorders examination reflects an Axis I diagnosis of 
continuous and chronic nicotine dependence, but does not 
reflect any occupational or social functioning attributable 
to nicotine dependence.  The evidence reflects that the 
veteran's nicotine dependence, as opposed to other 
psychiatric or physical disabilities, does not require 
continuous medication. 

As indicated above, service connection has been denied for 
the disabilities or symptoms of peripheral vascular disease, 
with recurrent transient ischemic attacks, and cerebral 
vascular accidents with residuals of visual impairment and 
loss of sex drive, which had been claimed as secondary to 
service-connected nicotine dependence.  For this reason, 
these claimed secondary disabilities or symptoms may not be 
considered in determining the appropriate initial rating for 
service-connected nicotine dependence.  See 38 C.F.R. § 4.14 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating is to be avoided).  The March 2001 VA 
examination's clinical findings such as poor vision, severe 
depression, and vegetative symptoms have been attributed by 
the medical evidence to the distinct non-service-connected 
disability of cerebral vascular disease and cerebral vascular 
accident.  The Global Assessment of Functioning Scale score 
(GAF) of 55 assigned at the March 2001 VA examination does 
not represent any occupational or social impairment due to 
the veteran's service-connected nicotine dependence because 
the GAF is based on all of the veteran's psychiatric 
impairments, including those assigned to non-service-
connected disabilities for which service connection has been 
denied, and the medical opinion evidence otherwise relates 
the specific impairments to non-service-connected diagnosed 
disabilities.  The GAF reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  

The Board further finds that a compensable initial rating for 
nicotine dependence is not warranted because the evidence 
does not demonstrate that, due to nicotine dependence, the 
veteran has occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or that the veteran has symptoms 
attributable to nicotine dependence that are controlled by 
continuous medication.  38 C.F.R. § 4.130.  The Board has 
considered the symptoms indicated under 38 C.F.R. § 4.130 as 
examples or symptoms "like or similar to" the veteran's 
nicotine dependence symptoms in determining the appropriate 
schedular rating assignment, and has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for nicotine 
dependence.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).   For these reasons, the Board finds that the 
criteria for an initial compensable rating for nicotine 
dependence have not been met for any period of the claim.  38 
U.S.C.A. §§ 1103, 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.130, Diagnostic 
Code 9499-9410.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected nicotine dependence (as opposed to other 
non-service-connected physical and psychiatric disabilities)  
has independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such psychiatric disability for any 
period during the pendency of the claim.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of determination of original rating; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of the initial rating issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102.  As the issue of 
entitlement to service connection for peripheral vascular 
disease, and residuals of peripheral vascular disease 
(recurrent transient ischemic attacks, cerebral vascular 
accidents, visual impairment, loss of sex drive) was denied 
on the basis of lack of legal entitlement under the law, so 
that the Board did not reach a merit-based weighing of the 
evidence on this issue, the doctrine of reasonable doubt is 
not for application as to this issue.  


ORDER

Service connection for peripheral vascular disease, and 
residuals of peripheral vascular disease (recurrent transient 
ischemic attacks, and cerebral vascular accidents with visual 
impairment and loss of sex drive), is denied. 

An initial compensable rating for service-connected nicotine 
dependence is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


